On Petition for Rehearing.
Defendant in error in its petition for rehearing complains that the opinion of the court was handed down before the time expired in which to file brief.
On the 27th day of June, 1921, it was stipulated that defendant in error has until the first day of July, 1921, in which to file brief, which was filed on the 28th day of June, 1921, and on the same day the opinion of the court was handed down. The attention of the court was not called to this brief at the time the case was decided, as clearly appears from the opinion, and for this reason we have considered the questions raised in the brief just as though no opinion had ever been rendered in the case.
After a careful review of the record, briefs, and petition to rehear, the court adheres to its former opinion, and the petition to rehear is denied.
All the Justices concur.